Cohn, J.,
(dissenting). I dissent and vote to affirm. There was an issue of fact as to whether defendants were guilty of *196fraudulent misrepresentation. Though upon the conflicting evidence the jury may have reached a different conclusion, that is no ground for reversing a judgment based upon questions of fact. Two juries have already found in plaintiff’s favor. The verdict and the judgment should not be disturbed.
Peck, P. J., Glennon and Shientag, JJ., concur with Callahan, J.; Cohn, J., dissents.and votes to affirm, in opinion.
Judgment and order reversed, with costs to the appellants and the complaint dismissed, with costs. Settle order on notice.